DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yong Hwang, registration no. 61,373, attorney of record for this application on 06/30/2022. 

The application has been amended as follows: 

15. (Currently amended) A non-transitory computer readable storage medium comprisingwhen executed by a programmable processor, perform a method to validate ownership of a resource within a network, the method comprising: 
selecting a group of at least two validation agents such that network routes between each validation agent of the group of at least two validation agents and each entity of a group of one or more entities associated to the resource do not intersect;
transmitting a property of the resource to be validated and an address indicator for the resource from a coordinating agent to the group of at least two validation agents;
querying the property of the resource from the group of one or more entities using the group of at least two validation agents to determine queried properties; and
evaluating the queried properties to validate ownership of the resource.


Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features, especially the underlined portion recited in claims 1, 7 and 14, as persuasively argued by Applicant on pages 5-8 of their 04/08/2022 response.

Regarding claim 1 
“A method to validate ownership of a resource within a network, comprising: 
selecting a group of at least two validation agents such that network routes between each validation agent of the group of at least two validation agents and each entity of a group of one or more entities associated to the resource do not intersect; 
transmitting a property of the resource to be validated and an address indicator for the resource from a coordinating agent to the group of at least two validation agents; 
querying the property of the resource from each entity of the group of one or more entities using the group of at least two validation agents  to determine queried properties; and 
evaluating the queried properties to validate ownership of the resource.”

Regarding claim 7 
“A coordinating agent, comprising: 
a first communication interface for a validation service, the first communication interface being configured to receive information on a resource within a network and a property of the resource; 
a second communication interface for validation agents, the second communication interface being configured to transmit an address indicator for the resource to a group of available validation agents and to receive network routes between each of the available validation agents and each entity of a group of one or more entities associated to the resource; and 
selection circuitry configured to select a group of at least two validation agents from the group of available validation agents based on the received network routes such that network routes between each validation agent of the group of at least two validation agents and each entity of the group of one or more entities associated to the resource do not intersect.”

Regarding claim 14 
“A method for validating ownership of a resource within a network, comprising: 
selecting a group of at least two validation agents such that network routes between each validation agent of the group of at least two validation agents and each entity of a group of one or more entities associated with the resource do not intersect; 
transmitting a property of the resource to be queried to the group of at least two validation agents; 
receiving queried properties from the group of at least two validation agents; and 
validating the ownership of the resource based on the queried properties.”

Regarding claim 15
“A non-transitory computer readable storage medium comprising computer program code stored therein, when executed by a programmable processor, perform a method to validate ownership of a resource within a network, the method comprising:
 selecting a group of at least two validation agents such that network routes between  each validation agent of the group of at least two validation agents and each entity of a group of one or more entities associated to the resource do not intersect; 
transmitting a property of the resource to be validated and an address indicator for the resource from a coordinating agent to the group of at least two validation agents; 
querying the property of the resource from the group of one or more entities using the group of at least two validation agents to determine queried properties; and 
evaluating the queried properties to validate ownership of the resource.”
Shraim et al. (US 2006/0069697) disclose methods and system for analyzing data associated with a website or email messages to determine whether the web site is likely to be illegitimate.  A set of data is gathered from a plurality of data sources and tests and evaluations are performed using the gathered data to determine whether the website or email addresses are legitimate (see paragraphs [0047]-[0048]).  The system includes a honey pot that communicates with a number of correlate engines which can perform detailed analysis of email messages and other information/data received from crawling/monitoring operations.  The honey pot retrieves incoming messages and information/data on a periodic basis and transmits the data to an available correlation engine for analysis, the correlation engines determine whether any of the messages received by the honey pot are phishing messages or likely  to evidence a fraudulent attempt to collect personal information (see paragraphs [0067]-[0069]).  While Shraim discloses a honey pot which functions as a coordinator to communicate with one or more correlation engines which can perform detailed analysis of information/data (i.e. resource).  Shraim fails to teach the honey pot selects at least two correlation engines and also fails to teach the correlation engines and entity associated to the resource do not intersect.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Himler et al. (US 9,774,626 B1) teach method for assessing and classifying reported potential malicious messages in a cybersecurity system
Davis et al. (US 2011/0191832) teach rescuing trusted nodes from filtering of untrusted network entities

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459